is an action upon an assigned claim to recover a commission of 10% on all government business acquired by the defendant emanating from Washington, D. C. Plaintiff’s theory is that a commission in the amount stated accrued to her assignor for services rendered as defendant’s salesman or representative. Order, insofar as it denies defendant’s application for a bill of particulars stating the, names of the persons in the government service interviewed or solicited by the plaintiff’s assignor, together with the dates of such solicitations, claimed by the plaintiff to have resulted in the awarding of business to the defendant, reversed on the law and the facts, with $10 costs and disbursements, and the motion granted. We are of opinion that the denial of the motion as contained in paragraph "3 (b) ” was an improvident exercise of discretion. Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ., concur.